ALLOWABILITY NOTICE
The present application is a Divisional (DIV) of U.S. Application No. 16/682,966.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner notes: 
Claim 1 fails to conclude with a period.  
Claims 2, 6, and 9 contain antecedent basis typographical errors.
Claim 6 omits punctuation in line 5.
Claim 7 contains inconsistent punctuation in lines 3 and 7.
Claim 9 omits punctuation in line 4.
Claim 9 contains inconsistent punctuation in lines 11-14.
Claim 12 contains a typographical error in line 1.

Authorization for this examiner’s amendment was given in an interview with Brian Tompkins on Thursday, November 4, 2021.

The application has been amended as follows: 
1. (Currently Amended) An altered drilling fluid, comprising: 
a drilling fluid; and 
a lost circulation material (LCM), wherein the LCM consists of:
a first plurality of whole date palm seeds, each of the first plurality of whole date palm seeds having a length greater than 22.6 millimeters (mm); 
a second plurality of whole date palm seeds, each of the second plurality of whole date palm seeds having a length in the range of 16 mm to 22.6 mm; and 
a third plurality of whole date palm seeds, each of the third plurality of whole date palm seeds having a length in the range of 1 mm to less than 16 mm.

2. (Currently Amended) The altered drilling fluid of claim 1, wherein the first plurality of whole date palm seeds is in the range of 40 weight (wt) % to 45 wt % of the LCM, the second plurality of whole date palm seeds is in the range of 30 wt % to 35 wt % of the LCM, and the third plurality of whole date palm seeds is in the range of 20 wt % to 25 wt %.  

3. (Original) The altered drilling fluid of claim 1, wherein the altered drilling fluid consists of the drilling fluid and the LCM.  

4. (Original) The altered drilling fluid of claim 1, wherein the drilling fluid comprises a water-based drilling mud or an oil-based drilling mud.  

5. (Original) The altered drilling fluid of claim 1, wherein the first plurality of whole date palm seeds comprises untreated whole date palm seeds, the second plurality of whole date palm seeds 

6. (Currently Amended) The altered drilling fluid of claim 1, wherein the first plurality of whole date palm seeds, the second plurality of whole date palm seeds, and the third plurality of whole date palm seeds are produced by: 
washing whole date palm seeds; -15- 
#6269943.2drying the whole date palm seeds after the washing, the drying comprising: 
air-drying the whole date palm seeds for a first time period of at least two hours; 
hot rolling the whole date palm seeds at a temperature of at least 80°C for a second time period of at least two hours; and 
cooling the hot-rolled whole date palm seeds for a third time period of at least two hours; 
sorting the dried whole date palm seeds into the first plurality of whole date palm seeds, the second plurality of whole date palm seeds, and the third plurality of whole date palm seeds.  

7. (Currently Amended) A lost circulation material (LCM) composition, consisting of: 
a first plurality of whole date palm seeds, each of the first plurality of whole date palm seeds having a length greater than 22.6 millimeters (mm)[[,]];
a second plurality of whole date palm seeds, each of the second plurality of whole date palm seeds having a length in the range of 16 mm to 22.6 mm; and 
a third plurality of whole date palm seeds, each of the third plurality of whole date palm seeds having a length in the range of 1 mm to less than 16 mm[[,]];
the third plurality of whole date palm seeds is in the range of 20 wt % to 25 wt %.  

8. (Original) The LCM composition of claim 7, wherein the first plurality of whole date palm seeds comprises untreated whole date palm seeds, the second plurality of whole date palm seeds comprises untreated whole date palm seeds, and the third plurality of whole date palm seeds comprises untreated whole date palm seeds.  

9. (Currently Amended) A method of manufacturing a lost circulation material (LCM), comprising: 
obtaining whole date palm seeds; 
washing the whole date palm seeds; 
drying the whole date palm seeds after the washing, the drying comprising: 
air-drying the whole date palm seeds at ambient conditions for a first time period of at least two hours; -16- 
#6269943.2hot rolling the whole date palm seeds at a temperature of at least 80°C for a second time period of at least two hours; and 
cooling the hot-rolled whole date palm seeds at ambient conditions for a third time period of at least two hours; 
sorting the dried whole date palm seeds into a first plurality of whole date palm seeds each having a length greater than 22.6 millimeters (mm), a second plurality of whole date palm seeds each having a length in the range of 16 mm to 22.6 mm[[;]], and a third plurality of whole date palm seeds each having a length in the range of 1 mm to less than 16 mm; and 


10. (Original) The method of claim 9, wherein the first amount is in the range of 40 weight (wt) % to 45 wt % of the LCM, the second amount is in the range of 30 wt % to 35 wt % of the LCM, and the third amount is in the range of 20 wt % to 25 wt %.  

11. (Original) The method of claim 9, wherein washing the whole date palm seeds comprises washing the whole date palm seeds using pressurized water with mechanical agitation.  

12. (Currently Amended) The method of claim 9, wherein sorting the dried whole date palm seeds comprises using one or more sieves.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Pomerleau (US 2007/0021307) and Wajheeuddin, Mohammed (2014) (full citation, below)1 are the closest prior art references.
Pomerleau discloses An altered drilling fluid (Abstract; [0018]; [0026]), comprising: a drilling fluid; and a lost circulation material (LCM) ([0020]; [0026]; [0072]), 
However, Pomerleau does not disclose wherein the LCM consists of: 
a first plurality of whole date palm seeds, each of the first plurality of whole date palm seeds having a length greater than 22.6 millimeters (mm); 
a second plurality of whole date palm seeds, each of the second plurality of whole date palm seeds having a length in the range of 16 mm to 22.6 mm; and 
a third plurality of whole date palm seeds, each of the third plurality of whole date palm seeds having a length in the range of 1 mm to less than 16 mm.  
Instead, Pomerleau discloses that a mixture of whole oilseeds may be added to the drilling fluid prior to circulating the drilling fluid downhole ([0020]), wherein the oilseeds may include palm kernel ([0018]; [0028]), wherein the addition of whole oilseeds to drilling fluids provides an effective parameter to enhance the properties of oil based drilling fluids ([0029] – [0030]; [0059]), wherein the variation in particle size between the seeds allows for engineering of the drilling fluid to adapt to different sizes of fracture and other loss zones ([0061]).  
Although Pomerleau discloses using seeds such as palm kernels ([0018]; [0028]), Pomerleau does not disclose including whole date palm seeds in the drilling fluid.
Wajheeuddin teaches an environmentally-friendly drilling fluid using untreated date seeds (pp. 26-27; p. 35; pp. 43-45; pp. 58-64).  
Even if it would have been obvious to one skilled in the art to replace the palm kernel seeds in Pomerleau’s drilling fluid with date palm seeds, as taught by Wajheeuddin, as an obvious matter of design choice to avoid unnecessary fluid loss to the formation (p. 44), it would not have been obvious to modify the range of lost circulation material in Pomerleau, as modified by Wajheeuddin to the range as claimed, because Pomerleau discloses seeds in a range up to 5mm in size (Table 1), which is considerably smaller than the claimed ranges of whole date palm seeds.
Therefore, Claims 1-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wajheeuddin, Mohammed (2014). Development of an Environmentally-Friendly Drilling Fluid Using Date Seeds and Grass (Master’s thesis). King Fahd University of Petroleum & Minerals, Dhahran, Saudi Arabia. 138 p. Retrieved from <https://eprints.kfupm.edu.sa/id/eprint/139463/1/Thesis_Final_201102890.pdf>.